Citation Nr: 1701789	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  11-31 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether a reduction for the service-connected left knee disability from 40 percent to 10 percent effective June 22, 2010 was proper, to include whether an increased evaluation is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 





INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The March 2011 rating decision reduced the disability rating for the service-connected left knee disability from 40 percent to 10 percent effective June 22, 2010, resulting in the discontinuance of special monthly compensation benefits. 

2.  For the rating period on appeal, the Veteran's left knee disability was manifested by limitation of extension, at worst, 70 degrees with pain.

3.  For the rating period on appeal, the Veteran's post-operative torn meniscus was symptomatic.  


CONCLUSIONS OF LAW

1.  The reduction of the 40 percent rating assigned for the service-connected left knee disability was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 4.71a, Diagnostic Code 5259-5261 (2016).


2.  For the entire rating period on appeal, the criteria for a 50 percent rating, but no higher, for the Veteran's limitation of extension of the left knee, have been met.  
38 C.F.R. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

3.  For the entire rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for the Veteran's left knee disability, manifested by symptomatic residuals of a meniscectomy, have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given the favorable outcome of this decision (restoration of 40 percent rating for the left knee disability), no conceivable prejudice to the Veteran could result from this decision regarding that claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As to the increased ratings issue on appeal, a VA letter issued in April 2010 satisfied the duty to notify provisions, as it notified the Veteran of the factors pertinent to the establishment of an increased rating and effective date.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, and the Veteran's statements have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in June 2010 and January 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA examiners considered the Veteran's reported symptomatology and provided the medical information necessary to address the relevant rating criteria.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295  (2008).  Therefore, the Board finds the examinations to be adequate.

For these reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Reduction of Disability Evaluation

When a rating reduction is warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction must be prepared, setting forth all of the material facts and reasons for the proposed reduction.  38 C.F.R. § 3.105 (e).  The Veteran must then be notified of the contemplated action and the detailed reasons therefor, and given 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.  The Veteran must be informed of the right to a predetermination hearing, if requested within 30 days.  38 C.F.R. § 3.105 (i)(1).  If additional evidence is not received and a predetermination hearing is not requested, written notice of the final action, including the reasons for the decision and the supporting evidence, must be issued to the Veteran.  38 C.F.R. § 3.105 (e), (i).

These are such important safeguards that the Court has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).
In this case, the reduction of the evaluation of the service-connected left knee disability from 40 to 10 percent effective June 22, 2010 resulted in an overall reduction in the Veteran's combined disability rating.  Specifically, although the Veteran continued to have a 100 percent rating for his service-connected asbestosis disability, his special monthly compensation under 38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350(i) was discontinued.  This was because, as a result of the reduction from 40 percent to 10 percent for the left knee disability, the Veteran did not have one service connected disability rated at 100 percent disabling and additional, independently ratable disabilities at 60 percent or more.  As such, VA was required to comply with the due process procedures governing rating reductions.  38 C.F.R. § 3.105 (e).

The RO, however, failed to issue a rating decision proposing the reduction and did not provide proper notice of the 60 day period to provide evidence or the right to have a predetermination hearing.  38 C.F.R. § 3.105 (e), (i)(1). As the RO failed to comply with the due process requirements governing rating reductions, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For these reasons, restoration of the 40 percent evaluation for the service-connected left knee disability is warranted from June 22, 2010 forward.  The appeal is granted to that extent.

Rating Analysis for Left Knee Disability

As discussed in the previous section, the Veteran's 40 percent rating for his service-connected left knee disability has been restored.  As such, the Board will consider whether a rating in excess of 40 percent is warranted for the rating period on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The relevant rating criteria include Diagnostic Code 5010, which instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003. Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45 (f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  VA's General Counsel has subsequently held that separate ratings can also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Correia v. McDonald, 28 Vet. App 158 (2016), the Court determined that VA examination reports in cases of joint disabilities must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

In this case, the Veteran has been assigned a 40 percent rating under Diagnostic Code 5261 for extension limited to 30 degrees.  

The Veteran was afforded a VA examination in June 2010.  The examiner diagnosed the Veteran with traumatic arthritis of the left knee with a torn medial meniscus, post-operative.  During the evaluation, the Veteran indicated that he could only walk 50 feet.  He reported weekly flare-ups with pain as a 10 out of 10.  Aggravating factors included overuse and prolonged standing.  Upon range of motion testing flexion was limited to 130 degrees and the Veteran could extend to 70 degrees.  After three repetitions, flexion was limited to 135 degrees and the Veteran could extend to 65 degrees.  The examiner did not address symptoms associated with the Veteran's meniscus repair and did not indicate whether the Veteran's left knee was unstable.

The Veteran was afforded another VA examination in January 2016.  During the evaluation, the Veteran indicated that he used a scooter for long distances due to his lung and knee disabilities.  Flare-ups were reported and were manifested by swelling and locking of the left knee.  Range of motion testing showed flexion limited to 120 degrees and extension was to 0 degrees.  Pain was noted, but it did not result in functional loss.  After repetitive use testing there was no additional function loss or range of motion.  No ankylosis was noted.  There was no history of recurrent subluxation, effusion, or lateral instability.  It was noted that the Veteran had undergone a meniscectomy in the left knee.  The Veteran's scar was neither painful nor unstable and did not total an area equal to or greater than 39 square centimeters.  

Upon review of all the evidence of record, the Board finds that a 50 percent rating is warranted for the Veteran's left knee disability for the increased rating period on appeal.  The Veteran has consistently reported that he is unable to walk long distances and uses a scooter for mobility.  See November 2011 VA form 9.  Further, during the June 2010 VA examination, extension of the left knee was limited to 70 degrees.  The Veteran also reported that, after the June 2010 VA examination, his knee swelled severely and he could not walk.  See November 2011 VA form 9.  Although extension of the left knee appeared to be improved during the January 2016 VA examination, the examiner did not indicate at what degree the Veteran's pain began, despite a finding that there was pain on motion.  As such, the January 2016 VA examination is of reduced probative value.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left knee disability more nearly approximates a 50 percent (maximum rating) under DC 5261 for limitation of extension greater than 45 degrees.  As this is the maximum rating permitted under this diagnostic code, a higher rating under DC 5261 is not allowed.

Further, the Veteran has not been diagnosed with ankylosis of the left knee; as such a higher (60 percent rating) under DC 5256 is not warranted. 

The remaining diagnostic codes do not provide for ratings in excess of 50 percent.  Therefore, a higher rating under Diagnostic Code 5257, 5258, 5259, 5260, and 5262 is not permitted.  Further, the Veteran has not been diagnosed with lateral instability or recurrent subluxation of the knee; accordingly, a separate rating under DC 5257 is not warranted. 

Nonetheless, the Board finds that a separate rating is warranted under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage.  As noted by the June 2010 VA examiner, the Veteran was diagnosed with a left knee torn medial meniscus, post-operative (meniscectomy).  He has reported that, during flare-ups, his left knee would swell and lock.  See June 2010 VA examination report.  

For these reasons, the Board finds that a separate 10 percent rating under DC 5259 is warranted for the rating period on appeal.  

Finally, the Veteran's left knee scars have not been found to be painful or unstable and have not been shown to cover an area of at least 39 square inches.  As such, a separate rating for the Veteran's scars is not warranted. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right and left knee disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that all the symptomatology and impairment caused by the Veteran's knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The musculoskeletal schedular rating criteria, Diagnostic Codes 5256 through 5263, specifically provide for disability ratings of the knee and leg based on ankylosis, subluxation or lateral instability, cartilage dislocation or removal, limitation of flexion, limitation of extension, nonunion or malunion of the tibia and fibula, and genu recurvatum.  In this case, the Veteran has been granted the maximum rating for left knee extension and a separate rating for the symptomatic removal of the semilunar cartilage.  Other diagnostic codes pertaining to the knee are not applicable to the Veteran's disability or do not provide ratings in excess of his currently assigned 50 percent evaluation.  Moreover, the Veteran's scars have not been found to be painful or unstable and have not been shown to cover an area of at least 39 square inches. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Board finds that a TDIU is moot for the entire rating period on appeal.  The Veteran is in receipt of a 100 percent disability rating for asbestosis and is also in receipt of special monthly compensation under 
38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  Accordingly, the TDIU issue is moot for the rating period on appeal.


ORDER

The reduction of the 40 percent rating assigned for the service-connected left knee disability was not proper and is void ab initio; a 40 percent rating for the Veteran's left knee disability is restored.

For the entire rating period on appeal, a 50 percent rating, but no higher, for the Veteran's limitation of extension of the left knee, is granted.


For the entire rating period on appeal, a separate 10 percent rating, but no higher, for the Veteran's left knee disability, manifested by the residuals of a meniscectomy, is granted. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


